DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/22/2021 is acknowledged.
Claims 1-20 have been cancelled. Claims 21-34 are new method claims which read on group II. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sugarman (NPL – “What is Bedikat Chametz,”) in view of Glass (US Patent No. 9,994,384).
In Reference to Claims 21-22
Sugarman teaches (Claim 21) A method of playing a game associated with the holiday of Passover, the game comprising: hiding a plurality of items in various places in a home (page 1 lines 13-14), []; searching for the items that have been hidden using a candle or other light (page 
Sugarman fails to teach the features of the items being unleavened container toys and the particular bread contour shapes of claim 21 and the features of claim 22. 
Glass teaches (Claim 21) wherein the items are not leavened foods; wherein the plurality of items that are not leavened foods are container toys (item 100, fig. 1, and column 8 lines 5-9, plastic is not leavened); wherein at least one of the container toys, when closed, has the shape of a loaf of bread (fig. 1; note this is extremely broad, bread can be made in round, oblong, or egg-shaped loafs, meeting this limitation), [];
(Claim 22) further comprising, for each of the plurality of container toys, prior to the step of hiding the plurality of container toys in various places in the home, the steps of: opening the container toy; placing a surprise inside the container toy; closing the container toy such that the surprise is hidden inside the closed container toy (column 6 lines 45-54).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the scavenger hunt game of Sugarman with the feature of using containers instead of leavened items as taught by the scavenger hunt game of Glass for the purpose of providing higher value and more desirable prizes for the game as taught by Glass (column 1 lines 36-53), making the game more interesting and attractive to the users. 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the item / container of the modified game of Sugarman any specific type of bread shape merely as a matter of design choice, since, it In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); and, that claimed shape configurations are obvious absent persuasive evidence that the claimed configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since there is no mechanical function to the particular bread shapes claimed, and, since this is merely a matter of aesthetics / ornamentation, this particular limitation is not a patentably distinct feature. Further, the fact that the claimed method can be performed with any of a variety of different shapes (claims 21, 23, and 27-34, and fig’s 1-8), infers that there is no criticality or unexpected result produced with a particular bread shape, which is required for patentability. The specific shape or configuration of the item / container does not appear to have significance within the method to create a patentable distinction and the use of the shape as a “teaching tool” or as a vehicle for interest in a Passover ritual is not the type of criticality or unexpected result necessary to give patentable weight to these shapes, specifically, when the prior art already teaches using a bread product as the item (page 1 lines 5-6).   
Finally, the examiner notes that since Sugarman teaches sweeping the items into a spoon with a feather and then collecting them into a bag (page 1 line 26 and page 2 lines 1-5), all of the claim limitation “using the spoon to deposit” is inherent in the reference, since the “collecting” into the bag is being done with the spoon. However, in the alternate view that “using the spoon to deposit” is not inherent, an alternate rejection is set forth: 
It would also be obvious to one having ordinary skill in the art to have used the spoon to deposit the item into the bag instead of some other method or intermediate step merely as a matter of engineering design choice, since anything that picks up the item and deposits it in the 

In Reference to Claims 23-24
Sugarman teaches (Claim 23) A method of playing a game associated with the holiday of Passover, the game comprising: hiding a plurality of items in various places in a home (page 1 lines 13-14), []; searching for the items that have been hidden using a candle or other light (page 1 lines 13-14 and page 1 lines 24-26); locating the items during the searching (page 1 line 26); and collecting the items that have been located during the searching by using a feather to sweep the items that have been located into a spoon and by using the spoon to deposit the items that have been located into a basket or other container (page 1 line 26 and page 2 lines 1-5); [].
Sugarman fails to teach the features of the items being unleavened container toys and the particular bread contour shapes of claim 23 and the features of claim 24. 
Glass teaches (Claim 23) wherein the items are not leavened foods; wherein the plurality of items that are not leavened foods are container toys (item 100, fig. 1, and column 8 lines 5-9, plastic is not leavened); wherein at least one of the container toys, when closed, has the shape of a [bread] (fig. 1; note this is extremely broad, bread can be made in round, oblong, or egg-shaped loafs, meeting this limitation), [];
(Claim 24) further comprising, for each of the plurality of container toys, prior to the step of hiding the plurality of container toys in various places in the home, the steps of: opening the container toy; placing a surprise inside the container toy; closing the container toy such that the surprise is hidden inside the closed container toy (column 6 lines 45-54).

It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the item / container of the modified game of Sugarman any specific type of bread shape merely as a matter of design choice, since, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); and, that claimed shape configurations are obvious absent persuasive evidence that the claimed configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since there is no mechanical function to the particular bread shapes claimed, and, since this is merely a matter of aesthetics / ornamentation, this particular limitation is not a patentably distinct feature. Further, the fact that the claimed method can be performed with any of a variety of different shapes (claims 21, 23, and 27-34, and fig’s 1-8), infers that there is no criticality or unexpected result produced with a particular bread shape, which is required for patentability. The specific shape or configuration of the item / container does not appear to have significance within the method to create a patentable distinction and the use of the shape as a “teaching tool” or as a vehicle for interest in a Passover ritual is not the type of criticality or unexpected result necessary to give patentable weight to these shapes, specifically, when the prior art already teaches using a bread product as the item (page 1 lines 5-6).   

It would also be obvious to one having ordinary skill in the art to have used the spoon to deposit the item into the bag instead of some other method or intermediate step merely as a matter of engineering design choice, since anything that picks up the item and deposits it in the bag would be the simple substitution of one known element for another to obtain the predictable result of collecting the items into the bag and would not change the general operation of the method.    

In Reference to Claims 25-34
Sugarman teaches (Claim 25) A method of playing a game associated with the holiday of Passover, the game comprising: hiding a plurality of items in various places in a home (page 1 lines 13-14), []; searching for the items that have been hidden using a candle or other light (page 1 lines 13-14 and page 1 lines 24-26); locating the items during the searching (page 1 line 26); and collecting the items that have been located during the searching by using a feather to sweep 
Sugarman fails to teach the features of the items being unleavened container toys of claim 25 the features of claim 26, and the various different bread shapes of claims 27-34. 
Glass teaches (Claim 25) wherein the items are not leavened foods; wherein the plurality of items that are not leavened foods are container toys (item 100, fig. 1, and column 8 lines 5-9, plastic is not leavened);
(Claim 26) further comprising, for each of the plurality of container toys, prior to the step of hiding the plurality of container toys in various places in the home, the steps of: opening the container toy; placing a surprise inside the container toy; closing the container toy such that the surprise is hidden inside the closed container toy (column 6 lines 45-54).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the scavenger hunt game of Sugarman with the feature of using containers instead of leavened items as taught by the scavenger hunt game of Glass for the purpose of providing higher value and more desirable prizes for the game as taught by Glass (column 1 lines 36-53), making the game more interesting and attractive to the users. 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the item / container of the modified game of Sugarman any specific type of bread shape merely as a matter of design choice, since, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); and, that claimed shape configurations are obvious absent persuasive evidence that the claimed configuration is significant. In re Dailey, 
Finally, the examiner notes that since Sugarman teaches sweeping the items into a spoon with a feather and then collecting them into a bag (page 1 line 26 and page 2 lines 1-5), all of the claim limitation “using the spoon to deposit” is inherent in the reference, since the “collecting” into the bag is being done with the spoon. However, in the alternate view that “using the spoon to deposit” is not inherent, an alternate rejection is set forth: 
It would also be obvious to one having ordinary skill in the art to have used the spoon to deposit the item into the bag instead of some other method or intermediate step merely as a matter of engineering design choice, since anything that picks up the item and deposits it in the bag would be the simple substitution of one known element for another to obtain the predictable result of collecting the items into the bag and would not change the general operation of the method.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711